Cite as 2013 Ark. App. 546

Susan Williams
2019.01.03
13:47:39 -06'00'   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-13-322


FLORENCE LAWRENCE                                  Opinion Delivered   October 2, 2013
                                APPELLANT
                                                   APPEAL FROM THE ARKANSAS
V.                                                 WORKERS’ COMPENSATION
                                                   COMMISSION
                                                   [NO. F302103]
ST. EDWARD MERCY MEDICAL
CENTER and SISTERS OF MERCY
HEALTH SYSTEM
                      APPELLEES                    AFFIRMED



                                ROBIN F. WYNNE, Judge

        Florence Lawrence appeals from a decision of the Arkansas Workers’ Compensation

Commission denying her claim for additional medical and temporary total-disability (TTD)

benefits. We affirm.

        Appellant, who was employed as a nurse for appellees, sustained a compensable injury

to her low back on September 13, 2002, while moving a patient. She complained of pain

radiating into both legs and was initially diagnosed with lumbosacral strain. An MRI

performed on September 26, 2002, revealed a moderate-sized central/left paracentral disc

protrusion at L5-S1, as well as “mild diffuse disc bulging at L4-5 and probable tiny central disc

protrusion at L4-5.” On September 27, 2002, Dr. Terry Clark reported that appellant was

complaining of radiculopathy in the right leg. Appellant was seen by Dr. Joseph Queeney on

October 10, 2002. At that time, appellant was complaining of back pain and pain in both

lower extremities. Dr. Queeney stated in his report of the examination that he did not
                                  Cite as 2013 Ark. App. 546



believe that appellant would benefit from a microdiskectomy on the right side. On October

25, 2002, Dr. Queeney reported that appellant was complaining of right lower extremity pain

and that he would not recommend left-sided surgery for right-sided leg pain. Dr. Clark

reported on February 17, 2003, that appellant denied any radicular symptoms. Appellant

received non-surgical treatment, including an epidural steroid injection that resulted in an

infection.

       On August 11, 2003, appellant was seen by Dr. Tad Pruitt for an independent medical

evaluation. Dr. Pruitt’s examination revealed signs of nerve root irritation that he stated

would not be helped by surgery. Dr. Pruitt stated in his report following the examination that

appellant was at maximum medical improvement. He recommended continued non-surgical

treatment. He also imposed permanent work restrictions.

       In July 2010, appellant was seen by Dr. Brad Thomas. Appellant reported to Dr.

Thomas that she was experiencing pain in her back and left leg. Dr. Thomas reviewed a July

21, 2010 MRI that he interpreted as showing a left-sided disc bulge that compressed the S1

nerve root at L5-S1. As a result of his findings, Dr. Thomas recommended that appellant

undergo a left-sided, L5-S1 diskectomy.

       At appellees’ request, appellant’s medical records were reviewed by Dr. Earl Peeples.

In his January 5, 2012 report, Dr. Peeples challenges Dr. Thomas’s recommendation for

surgery at length. He states that surgery is not indicated for appellant as well as his opinion

that surgery would not produce clinical improvement.

       After appellees denied the surgical treatment recommended by Dr. Thomas, appellant


                                              2
                                  Cite as 2013 Ark. App. 546



filed a claim with the Commission seeking additional medical and TTD benefits. At a hearing

before an administrative law judge (ALJ), appellant testified that she had not worked in some

time and that she was still having back pain and pain down her legs due to her 2002 injury.

She stated that when she saw Dr. Thomas, her symptoms were the same as they had been

following the 2002 accident. Appellant also stated that, at the time of the hearing, her pain

was mainly in her left leg and that her complaints of pain had changed from her right leg to

her left leg over the course of her treatment.

       On May 21, 2012, the ALJ filed an opinion in which she found that appellant was

entitled to the medical and TTD benefits sought. Appellees appealed to the Commission,

which reversed the opinion of the ALJ. This appeal followed.

       In reviewing a decision of the Arkansas Workers’ Compensation Commission, this

court views the evidence and all reasonable inferences deducible therefrom in the light most

favorable to the Commission’s findings and affirms those findings if they are supported by

substantial evidence, which is evidence a reasonable person might accept as adequate to

support a conclusion. Parker v. Comcast Cable Corp., 100 Ark. App. 400, 269 S.W.3d 391

(2007). This court will not reverse the Commission’s decision unless it is convinced that fair-

minded people with the same facts before them could not have reached the same conclusions

reached by the Commission. Smith v. Cnty. Mkt./Se. Foods, 73 Ark. App. 333, 44 S.W.3d
737 (2001). In a case such as this one, where the Commission denies benefits because a

claimant failed to meet his or her burden of proof, we affirm if the Commission’s decision

displays a substantial basis for the denial of relief. Crudup v. Regal Ware, Inc., 341 Ark. 804,


                                                 3
                                  Cite as 2013 Ark. App. 546



20 S.W.3d 900 (2000).

       Appellant argues that the Commission’s decision to deny her claim for additional

medical treatment is not supported by substantial evidence. “An employer shall promptly

provide for an injured employee such medical . . . services . . . as may be reasonably necessary

in connection with the injury received by the employee.” Ark. Code Ann. § 11-9-508(a)

(Repl. 2012). The employee has the burden of proving by a preponderance of the evidence

that medical treatment is reasonable and necessary. Wal-Mart Stores, Inc. v. Brown, 82 Ark.

App. 600, 120 S.W.3d 153 (2003). What constitutes reasonably necessary treatment is a

question of fact for the Commission, which has the duty to use its expertise to determine the

soundness of medical evidence and to translate it into findings of fact. Hamilton v. Gregory

Trucking, 90 Ark. App. 248, 205 S.W.3d 181 (2005).

       In her argument, appellant focuses mainly on her contention that the Commission

based its decision on the erroneous conclusion that her symptoms were all right-sided when,

in fact, they were bilateral. The medical evidence before the Commission shows that

appellant initially complained of bilateral pain in her lower extremities and that, over time,

she would complain of bilateral symptoms, right-sided symptoms, and left-sided symptoms.

It is true that Dr. Queeney stated in 2002 that left-side surgery would not be recommended

for a patient who was symptomatic on her right side, as appellant was at that time. This,

however, did not form the entire basis for the Commission’s decision. While Dr. Thomas

recommended a diskectomy, Dr. Peeples, after reviewing the same medical records and test

results available to Dr. Thomas, did not agree that surgery was necessary. Dr. Peeples’s


                                               4
                                  Cite as 2013 Ark. App. 546



opinion does not appear to be based on the assumption that appellant was only symptomatic

on the right side. The Commission decided, as is its province, to credit the opinion of Dr.

Peeples over the opinion of Dr. Thomas. Under this court’s standard of review, the

Commission’s decision to deny the claim for additional medical benefits is affirmed.

       In its opinion, the Commission also reversed the ALJ’s decision to award appellant

TTD benefits. In order to receive temporary total-disability benefits, a claimant must prove

that she was within her healing period and that she was totally incapacitated from earning

wages. Stallworth v. Hayes Mech., Inc., 2013 Ark. App. 188. The Commission found that

appellant failed to prove entitlement to TTD benefits, citing, among other things, her release

to return to work, a functional capacity evaluation showing that she could perform medium-

duty work, and what it termed a lack of objective medical findings to support her contention

that she is unable to work. In her argument, appellant makes a brief reference to remaining

in her healing period. However, she does not challenge the Commission’s determination that

she failed to prove that she was completely incapacitated from earning wages.               The

Commission’s denial of appellant’s claim for TTD benefits is affirmed.

       Affirmed.

       HARRISON and BROWN, JJ., agree.

       Walker, Shock & Harp, PLLC, by: Eddie H. Walker, Jr., for appellant.

       Anderson, Murphy & Hopkins, L.L.P., by: Randy P. Murphy and Kyle E. Barton, for appellees.




                                               5